IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
JEFFREY GILBERT,
Plaintiff,
Civ. No. 18-643-CFC-SRF

Vv.

ANDREW SAUL'’,
Commissioner of Social Security
Administration,

Defendant.

ORDER

At Wilmington this 25" day of September, 2019, having considered the
Report and Recommendation issued by United States Magistrate Sherry R. Fallon
on September 10, 2019, and upon the expiration of the time allowed for objections
pursuant to Rule 72 of the Federal Rules of Civil Procedure with no objections
having been filed;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 19) is

adopted.

 

' Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019
to succeed Acting Commissioner Nancy A. Berryhill. Berryhill was the original
party in this case. Pursuant to Federal Rule of Civil Procedure 25(d) and 42
U.S.C. §405(g), Andrew Saul was automatically substituted as the Defendant in
this action.
2. This case is dismissed without prejudice for failure to prosecute.

Zoly

United States DistricMudge
